Order entered April 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01094-CR

                      AUGUSTO AMBROSIO CARRERA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82936-2016

                                           ORDER
       Before the Court is appellant’s April 2, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before May

2, 2019. If appellant’s brief is not filed by May 2, 2019, this appeal may be abated for the trial

court to make findings in accordance with rule of appellate procedure 38.8.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE